The claim of the defendant in his motion for rehearing that the indictment was defective in failing to show that it was returned in a duly organized court then and there in session is not deemed tenable. In the case of Carrillo v. State,197 S.W. 998, an averment in the indictment similar to the one in the present instance was upheld by this court.
The point made in the motion that the testimony of the Investigator from the Fire Marshal's Office should be disregarded, was, we think, correctly dealt with in the original opinion in holding that Article 4899, Revised Civil Statutes, 1925, does not apply to criminal but only to civil actions. On *Page 265 
the subject, see Niagara Fire Insurance Company v. Pool et al.,31 S.W.2d 850.
In his voluntary statement appellant admitted that he had employed another to burn his house. He entered a plea of guilty and received the minimum penalty for the offense. Appellant having entered a plea of guilty and given incriminating testimony upon the subject of his guilt, was not injured nor were his rights transgressed in the refusal of the court to withdraw his confession. See Govance v. State, 2 S.W.2d 853; Parker v. State, 91 Tex.Crim. Rep.; Scharff et al. v. State, 99 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled.